Filed 8/20/20 P. v. Roberson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077129

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN381361)

MICHAEL ROBERSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert J. Kearney, Judge. Affirmed.
         Patrick Dudley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In March 2018, Michael Roberson pleaded guilty to corporal injury on a

significant other (Pen. Code,1 § 273.5, subd. (a)) and admitted he personally
inflicted great bodily injury (§ 12022.7, subd. (e)); he also pleaded guilty to




1        All further statutory references are to the Penal Code.
battery with serious bodily injury (§ 243, subd. (d)) and admitted the
allegation under section 1192.7, subdivision (c)(8).
         The court granted Roberson probation on various terms and conditions.
On June 29, 2019, Roberson admitted he violated the terms of his probation.
The court imposed, but suspended execution of a six-year prison term.
Roberson was readmitted to probation.
         In December 2019, the court held an evidentiary hearing on the second
allegation of violation of probation. At the conclusion of the evidence, the
court found Roberson violated the terms of his probation and revoked
probation. The court later lifted the stay of the six year prison sentence and
committed Roberson to prison.
         Roberson filed a timely notice of appeal.
         Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error. We offered Roberson the opportunity to file his own brief on
appeal, but he has not responded.
                             STATEMENT OF FACTS
         We take the facts from the transcript of the December 2019 revocation
proceeding.
         In September 2019, Roberson was stopped by an Oceanside Police
Officer. A search during the stop produced a push button knife and a plastic
baggie containing methamphetamine. The officer also found a “broken meth
pipe”.
         Roberson testified he had recently found the knife and baggie lying on
the ground. He picked them up but didn’t know the knife was unlawful or
that the baggie contained a controlled substance.


                                          2
                                DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
this court to review the record for error as mandated by Wende. To assist the
court in its review of the record, and in compliance with Anders v. California
(1967) 386 U.S. 738 (Anders), counsel has identified a possible issue that was
considered in evaluating the potential merits of the appeal: Whether the
court abused its discretion in formally revoking Roberson’s probation and
executing the previously stayed six-year term.
      We have reviewed the entire record for error as mandated by Wende
and Anders. We have not discovered any arguable issues for reversal on
appeal. Competent counsel has represented Roberson on appeal.
                                DISPOSITION
      The judgment is affirmed.



                                                                HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




O’ROURKE, J.




                                       3